             Case 20-50551-KBO   Doc 221-1   Filed 10/09/20   Page 1 of 3




                                   EXHIBIT A

                                 Proposed Order




27165688.1
                            Case 20-50551-KBO               Doc 221-1          Filed 10/09/20           Page 2 of 3




                                         IN THE UNITED STATES BANKRUPTCY COURT
                                              FOR THE DISTRICT OF DELAWARE

                                                                                  )
             In re:                                                               )   Chapter 11
                                                                                  )
             SOUTHLAND ROYALTY COMPANY LLC,                                       )   Case No. 20-10158 (KBO)
                                                                                  )
                            Debtor.1                                              )
                                                                                  )
                                                                                  )
                                                                                  )
             SOUTHLAND ROYALTY COMPANY LLC,                                       )
                                                                                  )
                            Plaintiff,                                            )
                                                                                  )
                      vs.                                                         )   Adv. Pro. No. 20-50551 (KBO)
                                                                                  )
             WAMSUTTER LLC,                                                       )
                                                                                  )
                            Defendant.                                            )   Re: Adv. Docket No. 218 and ___
                                                                                  )

                        ORDER AUTHORIZING THE DEBTOR TO REDACT CERTAIN
                      PORTIONS OF THE DEBTOR’S LETTER BRIEF IN OPPOSITION TO
                         POST-TRIAL EVIDENTIARY OBJECTIONS OF WILLIAMS

                              Upon the Debtor’s motion (the “Motion”)2 for entry of an order (this “Order”),

         (i) authorizing the Debtor to redact and file under seal the Confidential Information contained in

         the Opposition, and (ii) granting related relief, all as more fully set forth in the Motion; and due

         and sufficient notice of the Motion having been provided under the particular circumstances, and

         it appearing that no other or further notice need be provided; and the Court having jurisdiction to

         consider the Motion and the relief requested therein in accordance with 28 U.S.C. §§ 157 and 1334

         and the Amended Standing Order of Reference from the United States District Court for the District

         of Delaware, dated as of February 29, 2012; and consideration of the Motion and the relief


         1Thelast four digits of the Debtor’s United States federal tax identification number are 8522. The Debtor’s mailing address is 400
         West 7th Street, Fort Worth, Texas 76102.
         2
                Capitalized terms used but not defined in this Order have the meanings used in the Motion.
27165688.1
                      Case 20-50551-KBO         Doc 221-1      Filed 10/09/20     Page 3 of 3




         requested therein being a core proceeding under 28 U.S.C. § 157(b)(2); and the Court having

         authority to enter a final order consistent with Article III of the United States Constitution; and

         venue being proper before this Court under 28 U.S.C. §§ 1408 and 1409; and the Court having

         found and determined that the relief requested in the Motion is in the best interests of the Debtor

         and parties in interest; and the legal and factual bases set forth in the Motion having established

         just cause for the relief granted herein; and after due deliberation thereon and sufficient cause

         appearing therefor, it is HEREBY ORDERED THAT:

                        1.     The Motion is granted as set forth herein.

                        2.     The Debtor is authorized to redact and file under seal the Confidential

         Information contained in the Opposition.

                        3.     Subject to Local Rule 9018-1(d), the Confidential Information shall remain

         under seal and confidential and shall not be made available to anyone other than (a) this Court;

         (b) the United States Trustee for the District of Delaware; (c) counsel to Wamsutter, (d) counsel

         to the Committee, and (e) counsel to the RBL Agent.

                        4.     The terms and conditions of this Order shall be immediately effective and

         enforceable upon its entry.

                        5.     The Debtor is authorized to take all actions necessary to effectuate the relief

         granted pursuant to this Order in accordance with the Motion.

                        6.     This Court retains jurisdiction with respect to all matters arising from or

         related to the implementation of this Order.




27165688.1
                                                          2
